  Case 20-02010        Doc 41  Filed 12/04/20 Entered 12/07/20 07:37:38               Desc Main
                                 Document      Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     20-02010
TINA GUIDER                                   )
                                              )                Chapter: 13
                                              )
                                                               Honorable LaShonda Hunt
                                              )
                                              )                Joliet
               Debtor(s)                      )

                      AGREED ORDER CONDITIONING AUTOMATIC STAY

      This matter coming before the Court upon the Motion of EXETER FINANCE LLC (“Exeter”)
to Modify Automatic Stay, and the parties being in agreement;

   IT IS HEREBY ORDERED:

   1. Exeter's Motion to Modify Automatic Stay is granted, in part, and withdrawn, in part, subject to
the conditions of this Order;

   2. That Tina Guider (“Debtor”) agrees to at all times maintain valid insurance on the 2017 Nissan
Sentra motor vehicle bearing a Vehicle Identification Number of 3N1AB7AP1HY206208 (the
“Vehicle”) wherein Exeter is listed as the lienholder/loss payee and agrees to provide Exeter with proof
of same upon renewal or any changes in coverage without demand;

  3. That in the event Debtor fails to tender payment to Exeter pursuant to the Chapter 13 Plan and
Retail Installment Contract with Exeter, to the extent that said non-payment results in a default in
payment obligations thereunder to Exeter of two (2) or more monthly payments, or otherwise fails to
comply with any of the other terms or conditions of this Order, such failure shall constitute a default by
Debtor of the provisions of this Order;

  4. Upon default as described above, Exeter shall file with the Court and serve upon Debtor and
counsel a Notice of Default;

  5. If such default is not cured within fourteen (14) days of notice, Exeter shall have the right to take
possession of and foreclose its security interest in the Vehicle without having to seek leave of Court to
modify the automatic stay in these proceedings;

   6. If the automatic stay is modified pursuant to Paragraph 5 of this Order, notice of the same shall be
filed with the Court;

   7. If applicable, upon modification of the automatic stay as outline above, and after Exeter has
foreclosed its security interest in the Vehicle, Exeter may be allowed an amended, unsecured claim for
any deficiency balance remaining.

  AGREED:

   /s/ John Ellmann                               /s/ Cari A. Kauffman
 Case 20-02010      Doc 41     Filed 12/04/20 Entered 12/07/20 07:37:38    Desc Main
                                 Document     Page 2 of 2
On behalf of Debtor, Tina Guider         On behalf of Exeter Finance LLC

                                                   Enter:


                                                            Honorable LaShonda A. Hunt
Dated: December 04, 2020                                    United States Bankruptcy Judge

 Prepared by:
 Cari A. Kauffman (Ill. #6301778)
 Sorman & Frankel, Ltd.
 180 North LaSalle Street, Suite 2700
 Chicago, Illinois 60601
 (312) 332-3535 / (312) 332-3545 (facsimile)
